United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.K., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2168
Issued: February 11, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 22, 2007 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ hearing representative’s merit decision dated May 31, 2007, finding
that he was not entitled to additional schedule awards. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than five percent impairment of his right upper
extremity and five percent impairment of his left upper extremity, for which he has received
schedule awards.
FACTUAL HISTORY
On February 20, 2003 appellant, then a 65-year-old shipfitter, filed a traumatic injury
disease claim alleging that he developed carpal tunnel syndrome (CTS) due to his employment
duties. The Office accepted his claim for bilateral CTS on May 9, 2003. Dr. John D. Stewart, a

Board-certified orthopedic surgeon, performed a right carpal tunnel surgical release on June 25,
2003 and a left carpal tunnel surgical release on July 14, 2003. Appellant returned to light-duty
work on August 11, 2003 and retired on August 29, 2003. He requested a schedule award on
November 25, 2003. By decision dated May 7, 2004, the Office granted appellant a schedule
award for five percent impairment of each of his upper extremities. He requested lump sum
payment of this schedule award on May 26, 2004.
Dr. Stewart performed additional surgery on appellant’s right wrist due to recurrent right
CTS on March 28, 2005. The procedure was a neurolysis of the medial nerve in the right carpal
tunnel with mobilization of the hypothenar fat pad flap. Dr. Stewart performed similar surgery
on appellant’s left wrist on April 18, 2005. Appellant requested an additional schedule award on
November 2, 2005.
Appellant submitted additional electrodiagnostic studies dated November 2, 2005, which
demonstrated a mild bilateral distal median neuropathy as a residual accepted bilateral CTS. He
submitted a report of electrodiagnostic testing dated January 6, 2006 from Dr. Yu Zhu, a
Board-certified neurologist, who stated that the nerve conduction studies revealed normal motor
response in both median and both ulnar nerves. Dr. Zhu noted that sensory nerve conduction
studies demonstrated prolonged latencies in both median nerves. He found that appellant had
abnormal studies with mild median mononeuropathy with compression at the wrists bilaterally.
In a report dated February 15, 2006, Dr. Zhu again noted that appellant’s January 6, 2006 nerve
conduction study and electromyelogram (EMG) showed abnormalities. He indicated that
appellant could either live with his symptoms or seek an opinion of a different hand surgeon.
Dr. Neville A. Lewis, a Board-certified neurologist, examined appellant on March 31,
2006 and diagnosed bilateral flexor tenosynovitis and bilateral wrist arthrosis at the radial
column as well as persistent mild neuropathy. On physical examination he found good range of
motion of the wrists, well-healed surgical scars and mild loss of range of motion of the right
wrist. Dr. Lewis noted full flexibility of appellant’s digits and normal thenar strength. He found
mild Tinel’s sign and mildly positive Phalen’s sign bilaterally. In an addendum dated April 28,
2006, Dr. Lewis found that appellant’s examination was unchanged, that his right ring digit was
still numb and that he demonstrated 40 pounds of grip strength on the right and 50 pounds on the
left. He opined that appellant had five percent impairment of each upper extremity based on the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides) due to persistent mild neuropathy.
The Office referred Dr. Lewis’ report to the Office medical adviser on August 2, 2006.
On August 8, 2006 the Office medical adviser concluded that appellant reached maximum
medical improvement on March 31, 2006. He opined that the A.M.A., Guides, provided for no
more than five percent impairment of each upper extremity due to normal sensibility and
opposition strength with abnormal sensory or motor latencies or abnormal EMG testing of the
thenar muscles.
By decision dated September 1, 2006, the Office denied appellant’s claim for an
additional schedule award on grounds that the medical evidence did not support an increase in
the percentage of impairment as calculated by the A.M.A., Guides.

2

Appellant requested an oral hearing on September 26, 2006. He submitted a report dated
October 6, 2006, noting his continuing complaints of hand pain with weakness and dropping of
objects. Appellant testified at his oral hearing on February 27, 2007 and asserted that his
symptoms had worsened following his repeat surgeries.
By decision dated May 31, 2007, the hearing representative found that the medical
evidence did not support an impairment rating of more than five percent impairment of each of
appellant’s upper extremities due to his accepted bilateral CTS.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulations2 sets forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.3 Effective
February 1, 2001, the Office adopted the fifth edition of the A.M.A., Guides as the appropriate
edition for all awards issued after that date.4
The A.M.A., Guides note that CTS involves compression of the median nerve at the volar
aspect of the wrist.5 The A.M.A., Guides list the symptoms, signs and findings of CTS as pain
and paresthesias in the median nerve distribution, including sensory autonomic disturbances in
the radial 3.5 digits, weakness or atrophy of the thenar muscles, a positive percussion sign at the
wrist, presence of Phalen’s sign and motor and sensory electroneuromyographic abnormalities.6
In evaluating CTS, the A.M.A., Guides provide that, if after an optimal recovery time
following surgical decompression, an individual continues to complain of pain, paresthesias or
difficulties in performing certain activities three possible scenarios can be present. The first
situation is: “Positive clinical finding of median nerve dysfunction and electrical conduction
delay(s): The impairment due to residual CTS is rated according to the sensory and/or motor
deficits as described earlier.”7 In this situation, the impairment due to residual CTS is evaluated
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404 (1999).

3

Id.

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(a) (August 2002).
5

A.M.A., Guides 495.

6

Id.

7

Id.

3

by multiplying the grade of severity of the sensory or motor deficit by the respective maximum
upper extremity impairment value resulting from sensory or motor deficits of each nerve
structure involved. When both sensory and motor functions are involved the impairment values
derived for each are combined.8
In the second scenario: “Normal sensibility and opposition strength with abnormal
sensory and/or motor latencies or abnormal EMG testing of the thenar muscles: a residual CTS
is still present and an impairment rating not to exceed five percent of the upper extremity may be
justified.” Finally, the A.M.A., Guides provide: “Normal sensibility (two-point discrimination
and Semmes-Weinstein monofilament testing), opposition strength and nerve conduction studies:
there is no objective basis for an impairment rating.”9
ANALYSIS
Appellant received a schedule award for five percent impairment of each of his upper
extremities due to evidence of continued CTS following surgery on May 7, 2004. He underwent
additional surgeries on each hand in 2005. Appellant then requested an additional schedule
award. Dr. Zhu, a Board-certified neurologist, completed nerve conduction studies on January 6,
2006 and found that sensory nerve conduction studies demonstrated prolonged latencies in both
median nerves. Dr. Lewis, a Board-certified neurologist, reviewed Dr. Zhu’s findings and
examined appellant on March 31 and April 28, 2006. He reported clinical findings of mild
Tinel’s sign and mildly positive Phalen’s sign bilaterally as well as numbness of appellant’s right
ring finger and loss of grip strength on the right. Dr. Lewis opined that appellant had five
percent impairment of each upper extremity based on the A.M.A., Guides due to persistent mild
neuropathy.
While Dr. Lewis provided findings on clinical examination including a mildly positive
Phalen’s sign, numbness of the right ring finger and loss of grip strength on the right, he did not
opine that these findings were sufficient to constitute the “positive clinical findings of median
nerve dysfunction” required by the A.M.A., Guides, which in addition to appellant’s electrical
conduction delays reported by Dr. Zhu would qualify appellant for evaluation under the first
method of impairment rating listed above.10 Instead, he and the Office medical adviser
apparently agreed that appellant demonstrated normal sensibility and opposition strength with an
abnormal sensory latency indicating that a residual CTS was still present. Both physicians
agreed that appellant was entitled to an impairment rating of not more than five percent of the
upper extremity in accordance with the second scenario presented in the A.M.A., Guides and
listed above.11 As there is no medical evidence in the record supporting that appellant has
positive clinical findings of median nerve dysfunction, then there is no evidence that he is
entitled to more than five percent impairment of each of his upper extremities. Appellant
8

Id. at 494, 481.

9

Supra note 5.

10

Supra note 5. The Board notes that it is possible to receive a schedule award due to CTS of more than five
percent unilaterally due to impairment of the median nerve under this evaluation method.
11

Supra note 5.

4

received a schedule award for this degree of impairment on May 7, 2004 and the record currently
before the Board does not support an additional schedule award.
CONCLUSION
The Board finds that the medical evidence does not support that appellant has more than
five percent impairment of each upper extremity for which he has received schedule awards.
Therefore, appellant is not entitled to any additional schedule award under the Act.
ORDER
IT IS HEREBY ORDERED THAT the May 31, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 11, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

